Title: To Benjamin Franklin from Lorenzo Manini: Résumé, 9 October 1783
From: Manini, Lorenzo
To: Franklin, Benjamin


          ⟨Cremona, October 9, 1783, in Italian: The illustrious name of Doctor Franklin is venerated and held in the highest esteem throughout Italy and especially in Lombardy. In testimony of this admiration, I have dedicated to you a fine work I just printed, the Lettere Americane by the famous President Carli.

I humbly submit to you by post two copies of this book and beg you to accept them as a sincere tribute.⟩
        